DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 7, 8, 9, 13, and 14 are objected to because of the following informalities:  In each of claims 7, 8, 9, 13, and 14 the phrase “the sealing membrane in contact with the face” is used but in the parent claim it says “a sealing membrane…covering the face”. To maintain antecedent basis, it is suggested to amend the term “in contact with” to --covering--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 4-5 “the ultrasound transducer to be positioned against a body of a patient” appears contradictory to the later limitation in the last three lines “wherein a portion of the sealing membrane that covers the face of the ultrasound transducer forms a distal end of the transient elastography probe” because the ultrasound transducer cannot be positioned against a body of a patient if it is covered by a sealing membrane. As such, the scope of the claim is unclear. The following is language that may be used to overcome this issue:
1. (Proposed to resolve the above issue) A transient elastography probe comprising: 
a probe body; 
an ultrasound transducer configured to generate an ultrasound beam along an axis, the ultrasound beam being generated from a face of the ultrasound transducer 
a vibrator located inside the probe body and arranged so as to induce a movement of the ultrasound transducer along a predefined axis; and 
the ultrasound transducer being mounted on the vibrator so that the predefined axis and the axis of the ultrasound beam coincide with each other, 
a sealing membrane hugging outer contours of the ultrasound transducer and covering the face of the ultrasound transducer, wherein a portion of the sealing membrane that covers the face of the ultrasound transducer forms a distal end of the transient elastography probe and is adapted to be positioned against a body of a patient.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 10-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20050203398 to Sandrin in view of US20180214913 to Rus Calborg.
Regarding Claim 1, Sandrin discloses a transient elastography probe comprising:
a probe body (housing of sensor 1, Fig. 1);
an ultrasound transducer configured to generate an ultrasound beam along an axis (ultrasound transducer 2, Fig. 1-2, par. 0040-0041, 0063), the ultrasound beam being generated from a face of the ultrasound transducer to be positioned against a body of a patient (intended use of the probe, as in par. 0053, the sensor 1 is slid across the surface of the tissue);
a vibrator located inside the probe body and arranged so as to induce a movement of the ultrasound transducer along a predefined axis (electrodynamic actuator 3, Figs. 1-2); and
the ultrasound transducer being mounted on the vibrator so that the predefined axis and the axis of the ultrasound beam coincide with each other (transducer 2 and actuator 3 are coaxial and mounted in a fixed relationship, Figs. 1-2, par. 0064),
a sealing membrane hugging outer contours of the ultrasound transducer (flexible watertight membrane 5, Figs. 1-2).
However, Sandrin does not teach covering the face of the ultrasound transducer with the sealing membrane, wherein a portion of the sealing membrane that covers the face of the ultrasound transducer forms a distal end of the transient elastography probe.
In the same field of endeavor with respect to devices that produce shear waves for elastographic measurements, Rus Calborg teaches a combined electromechanical actuator (actuator 2 with oscillatory contact element 1, Fig. 5) and ultrasound transducers (elements 4a, 4b, 5, Fig. 5). The entire contacting face of the device is covered in a form-fitting flexible membrane (par. 0070) which still assures dissipation of the wave therethrough (par. 0070,0088) and also is hygienic (par. 0088).
As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the watertight flexible membrane of Sandrin to extend around the transducer and cover its face, as Rus Calborg teaches a flexible membrane predictably provides transmission of the wave therethrough and makes the device hygienic. 
Regarding Claim 3, Sandrin further discloses wherein the ultrasound transducer has an axis of symmetry corresponding to the axis of the ultrasound beam (as in Fig. 1-2, the ultrasound transducer is symmetrical with respect to the longitudinal axis).
Regarding Claim 4, Sandrin further discloses wherein the ultrasound transducer is connected to the probe body by the sealing membrane (as shown by membrane 5 providing the connection between transducer 2 and the housing, Fig. 1-2).
Regarding Claim 5, Sandrin does not expressly teach the material of the sealing membrane except that it is described as being watertight and flexible (par. 0050). Rus Calborg utilizes a membrane made from latex (par. 0070), which is an elastomer made from natural rubber. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the membrane of Sandrin as being made from an elastomer such as latex, as Rus Calborg teaches latex to be a suitable material choice for a membrane in a transient elastography device (par. 0070). One of ordinary skill would recognize that latex also provides the predictable results of being watertight and flexible.
Regarding Claim 10, Sandrin in view of Rus Calborg teaches wherein the sealing membrane is made of an electrically insulating material. For the same reasoning as outlined for claim 5 above, the sealing membrane material is latex, which is inherently an electrically insulating material.
Regarding Claim 11, Sandrin in view of Rus Calborg teaches the sealing membrane is bonded to the transducer because it provides a conforming watertight fit, as described in reasoning used for claim 1 above.
Regarding Claim 12, Sandrin further discloses wherein a part of the sealing membrane which is between the ultrasound transducer and the probe body is deformable (being “flexible” inherently means it is deformable, par. 0032, membrane 5, Figs. 1-2).
Regarding Claim 15, Sandrin further discloses wherein all or part of the ultrasound transducer has a truncated cone shape, the face of the ultrasound transducer corresponding to the smallest base of the truncated cone (par. 0038, conical, tapered shape).
Regarding Claim 16, Sandrin in view of Rus Calborg teaches wherein a portion of the sealing membrane that hugs the outer contours of the ultrasound transducer and the portion of the sealing membrane that covers the face of the ultrasound transducer form an exterior surface of the transient elastography probe, for the same reasons as in claim 1 above. That is, additional parts are excluded by the claim from being added to the distal end of the probe (as in Sandrin, Fig. 2, no protective cap is present).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US20050203398 to Sandrin in view of US20180214913 to Rus Calborg, as applied to claim 1 above, in further view of WO 2016188947 to Echosens (formerly referred to as Sandrin-3, published December 1, 2016).
Regarding Claim 2, Sandrin in view of Rus Calborg does not expressly teach wherein an assembly of the ultrasound transducer and the sealing membrane constitutes a detachable end piece.
Echosens teaches an interchangeable transducer tip 1 for transient elastography, so as to provide different and optimal ultrasound transducers based on the patient characteristics (Fig. 1). For example, a small transducer is preferred for children (e.g. 5 mm) while a large sized transducer is preferred for obese patients (e.g. 10 mm) (page 1, lines 9-28). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the transducer with sealing membrane of Sandrin in view of Rus Calborg to be detachable, so as to provide interchangeability of the transducer for respective patient types as taught by Echosens. One of ordinary skill would readily recognize that to make the transducer of Sandrin to be detachable would also require the membrane to be detachable, since the membrane covers the transducer. Courts have ruled that making a component separable is a routine matter of design choice when it is considered desirable for any reason to obtain access to the inside of the device. In this case, it is desirable to access the inside of the device to swap out transducers. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US20050203398 to Sandrin in view of US20180214913 to Rus Calborg, as applied to claim 1 above, in further view of US 20160303345 to Sliwa (formerly referred to as Ma).
Regarding Claim 6, Sandrin in view of Rus Calborg does not teach wherein the sealing membrane is made of a silicone elastomer. As outlined for claim 5 above, Rus Calborg teaches latex (a natural rubber elastomer) and Sandrin is silent as to the material type of the sealing membrane except for having properties of being watertight and flexible.
Sliwa teaches an ultrasound probe wherein a flexible, watertight membrane is placed across the ultrasound transducer (membranes 310, 410, 510, 610; par. 0044). Sliwa further teaches the functional equivalence of the material choice of the flexible, watertight membrane from any of PEEK, PET, PVC, nylon, urethane, polyethylene, latex, and silicone (par. 0043), and one of ordinary skill would understand how to choose the material to achieve the desired properties of being elastomeric, viscoelastomeric, plastic, or a combination of these properties (par. 0044). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the latex membrane of Sandrin in view of Rus Calborg with the silicone membrane material of Sliwa, since Sliwa teaches latex and silicone to be functionally equivalent for producing elastomeric membranes in ultrasound devices. As taught by Sliwa, one of ordinary skill in ultrasound membrane arts would be readily knowledgeable of the properties of both silicone and latex. For example, one of ordinary skill would be motivated to select silicone over latex in an ultrasound membrane application in order to achieve higher durability, increased electrical insulative properties, and avoid patient latex allergy concerns.

Claims 7-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US20050203398 to Sandrin in view of US20180214913 to Rus Calborg, as applied to claim 1 above, in further view of US4651850 to Matsuo.
Regarding Claim 7, Sandrin in view of Rus Calborg does not teach wherein the part of the sealing membrane in contact with the face of the ultrasound transducer forms an acoustic lens configured to focus the ultrasound beam.
Matsuo teaches an ultrasound probe head wherein an acoustic lens 3 hugs the contour of an ultrasound transducer (Fig. 3). The acoustic lens 3 is made from membrane materials, such as silicone rubber (col. 2, lines 15-16) so as to focus or converge the transmitted ultrasound beam (col. 2, lines 12-15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide an acoustic lens as part of the sealing membrane of Sandrin in view of Rus Calborg in order to focus the transmitted ultrasound beam so deeper structures can be measured, as taught by Matsuo (col. 1, lines 9-12).
Regarding Claims 8-9, Sandrin in view of Rus Calborg implicitly teaches wherein the part of the sealing membrane in contact with the face of the ultrasound transducer is convex and concave because it would conform to the shape of the curved transducer surface (transducer 2, Figs. 1-2 is curved).
Regarding Claim 13, Sandrin in view of Rus Calborg teaches wherein the diameter of the part of the sealing membrane in contact with the face of the ultrasound transducer is within the range of 3 and 25 mm (due to the membrane being form-fitting, the membrane would take on the shape of the transducer 2 of Sandrin, as in Fig. 1-2; since the transducer is within the range of 3 and 25 mm, “width between about 1 and about 10 millimeters, preferably about 5 millimeters” par. 0037, the addition of a flexible rubber latex membrane in the proposed modification with Rus Calborg would not be more than 25 mm.).
	Regarding Claim 14, Rus Calborg does not expressly teach the thickness of the sealing membrane. However, one of ordinary skill in the art would recognize that in order to act as a flexible watertight membrane for transient elastography, the membrane cannot be too thick or it would dampen the transmitted waves and be insufficient for its intended purpose. The rubber latex taught by Rus Calborg is a very well known material familiar to one of ordinary skill in the art and based on its intended use one of ordinary skill would expediently recognize that it could not be more than a few millimeters thick but must be thick enough to provide sufficient strength and durability. Therefore one of ordinary skill in the art before the effective filing date of the invention would immediately recognize that the membrane thickness would necessarily fall into the working range of 50 micrometers and 5 mm, so as to work for its intended purpose.
	
Response to Arguments
Applicant’s arguments, see pages 7-10, filed September 15, 2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103(a) have been fully considered and are persuasive. In particular, Sandrin-2 does not teach sufficient evidence to suggest placing a membrane over the vibrating transducer used for elasticity measurements, as Sandrin-2 specifically omits a covering on the vibrating transducer and includes a covering on only the imaging transducers, which are separate from the vibrator transducer. It is noted that the instant invention does not have imaging transducers and the imaging transducers of Sandrin-2 are not considered to be analogous to the claimed ultrasound transducer with vibrator because they are a different mode of operation (transient elastography versus B-mode ultrasound imaging with phased array). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190004015 to Rus Calborg teaches transient elastography probe with membrane, US20180140274, US11160531 to Sandrin teach transient elastography probes with interchangeable tips, US20160262706, US9622711 to Zhao teaches membranes utilized to transmit shear waves (Fig. 17A-17B, par. 0069-0070), US20120271150, 9149204 to Ehman teaches a transient elastography device wherein membranes are pneumatically utilized to transmit the shear wave, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799